Calhoun, President,
dissenting in part:
I respectfully dissent from that part of the decision *941and opinion which is summarized in the eighth point of the syllabus.
In all deference I suggest that the majority opinion may have killed in its infancy a wholesome trend toward an amelioration of the harsh rule announced and perpetuated by earlier decisions. In the case of State v. McHaffa, 110 W. Va. 266, pt. 2 syl., 157 S. E. 595, the Court stated: “In the trial of an accused for murder it is not reversible error for the court to discuss with counsel in the absence of the accused an instruction, afterwards given, requiring the jury to acquit him of murder in the first degree.” (Italics supplied.) In the body of the opinion the Court stated: “The discussion of the instruction excluding first degree murder from the jury’s consideration, afterwards granted, did not, in our opinion, prejudice the defendant. This Court is not inclined to extend the doctrine of the Eoiverton case.” (Italics supplied.) The Mc-Eaffa case manifestly is authority for the salutary and more reasonable rule that even though error of this nature occurs, it will not be regarded as reversible in the absence of a showing of prejudice. If plain language is to be given meaning and significance, the Court applied in that case the rule relating to harmless error. In the second point of the syllabus of State v. Lucas, 103 W. Va. 743, 138 S. E. 393, the Court stated: 1 ‘ The mere calling of the names of the twelve jurors by the clerk after the challenges have been completed and before the jury are sworn to try the issue joined in a felony ease, in the absence of the accused, is not prejudicial error.” (Italics supplied.)
Sometimes the rule here under consideration is applied with greater strictness in trials for capital offenses, and hence it may be pertinent to observe that each of the two cases cited above involved an indictment for murder. I have been unable to find a case prior to this in which the decisions in those cases have been criticized or overruled. The result is, in my judgment, that contemporaneously with the orbital flight of Astronaut John H. Grlenn, Jr., we are needless*942ly taking a backward step in order to be consistent with, a rnle which lost its basis in actualities centuries ago. The majority opinion forsakes the rule of reason announced by the two cases cited above, and declines to apply principles relating to waiver of rights and principles relating to harmless error in a manner and to a degree glaringly out of harmony with the application of such principles in this day in both civil and criminal cases.
In the case of State v. Martin, 120 W. Va. 229, 231, 197 S. E. 727, 728, the Court stated: “The purpose of the statute is to preserve inviolate for an accused person his right and privilege of seeing and hearing what transpires at his trial, * * (Italics supplied.) Here the accused was not denied any right or privilege. At all times he was afforded the right and privilege of being present and, except for the very brief period, he was actually present. If “the right and privilege” of being present at his trial had been denied to him, I would be in the forefront of those rallying to his side. On the contrary, the accused himself voluntarily absented himself for a very brief period of time, without asking permission, without the knowledge of the distinguished trial judge, and without the knowledge or consent of any other person in authority. While it appears that instructions were being “considered” meantime, it does not appear that a single instruction was granted or refused during that brief interim. In my judgment, this may be the first case in which this Court has reversed a conviction in the absence of an affirmative showing of the actual occurrence, during the absence of the accused, of something regarded as a part of his trial. Heretofore, in order to warrant a reversal, it must have appeared that the defendant was absent when something was “done affecting him.” Dye v. Skeen, 135 W. Va. 90, 99, 62 S. E. 2d 681, 687. In numerous cases it has been held, as pointed out in the majority decision, that absence of the accused during the occurrence of something not actually a part of his trial will not warrant a reversal.
*943The right and privilege on which the accused relies is not constitutional, but merely statutory, though perhaps declaratory of the common law. An accused has a right to a jury trial but he may waive that right and enter a plea of guilty. He has the right to be tried in the county in which the offense occurred, but he may waive that right and move for a change of venue. He may waive his right to counsel. He may waive his right not to become a witness at his own trial. In numerous other situations an accused person may waive most sacred rights vouchsafed to him not merely by statute, but by constitutional provision also. See In re Speiser’s Petition, (Cal. App. 2d), 310 P. 2d 454, 459-60.
I am not suggesting that this Court should hold that an accused person has a right to waive his privilege of being present throughout his entire trial; but I do insist that we should not disavow or refuse to apply in this situation principles relating to waiver, harmless error and invited error which are so generally applied in other areas. The defendant at all times had the right and privilege of being present at his trial and that right was not denied, curtailed, or abridged in the slightest degree at any time. He is merely seeking to take advantage of his own wrong; to take advantage of an alleged error which he invited or caused; and, by a reliance on his own act, to render abortive and a nullity a trial which this Court finds otherwise to have been free of prejudicial error.
Apparently, West Virginia, Virginia and Texas have in some respects at least applied with greater strictness the rule here being considered. Anno. 69 A.L.R. 2d 844. I believe that in Virginia the rule has recently been applied with less strictness. In the case of Williams v. Commonwealth, 188 Va. 583, 593, 50 S. E. 2d 407, 412, the court said that the rule “must not be so enlarged as to exceed its true scope and thereby made to include all inquiry into and consideration of purely legal matters by the trial judge which are in fact and reality merely careful and prudent preparation for the *944resumption and conduct of the trial.” In the recent case of Carpenter v. Commonwealth, 193 Va. 851, 860, 71 S. E. 2d 377, 382, the court stated: “The test to be applied in determining whether or not the statute has been violated is: Has the interest of the defendant been affected by the action of the judge?”
In connection with an annotation the following appears in 100 A.L.R. 478: “Even apart from any question of waiver, a mere temporary and voluntary absence of accused from the court room during his trial has been held in numerous cases, even those involving a capital offense, not to afford ground of error.” To the same effect see 23 C.J.S., Criminal Law, Section 975, page 902; 16 C.J., Criminal Law, Section 2071, page 818; 14 Am. Jur., Criminal Law, Section 199, page 906. The following statement appears in 14 Am. Jur., Criminal Law, Section 199, page 906: “It is clear the accused may waive any trial at all, for he may plead guilty and thus subject himself to the severest penalty which might follow a trial. Since he can do this, he may waive any mere privilege on the trial that is designed only to aid him in shielding himself from such result. If a person charged with crime flees, allowing him to take advantage of his own wrong and obtain his discharge or a new trial would savor of absurdity and positive injustice. ’ ’
The rule so strictly applied in this case unnecessarily places in the hands of a crafty, resourceful accused person a frightful weapon with which deliberately to thwart all painstaking efforts of a court to accord to him every right provided by law; and we should not be so naive as to fail to recognize that many accused persons are quite crafty, resourceful and experienced.
Inasmuch as I am speaking only for myself, I would like to record the fact of my sympathy for the trial judge whose efforts to accord to the defendant the right here involved were defeated, not by any dereliction on his part, but rather by the one the judge was so sedulously endeavoring to protect in the enjoyment of *945that right. I can fully appreciate his impatience and exasperation when the situation developed without his knowledge or consent. He is the one who first noticed the absence of the accused, and he immediately suspended whatever was being done by him until the accused was returned to his presence. When this situation was urged as a basis of error, the trial judge stated:
“Now, do you mean to argue that whenever the Court goes to all the pains of taking the defendant in the Judge’s chambers along with counsel for the State and the Defense, for the purpose of considering the instructions, and the defendant of his own volition walks out like a big horse, that he can take advantage of that?
# # #
“The Court doesn’t believe it. I gave him every opportunity to be present, had him come in, and take a seat, certainly the Court is not compelled to manacle him to his ankles or the desk to make certain the defendant is in there. * *
I trust that I am not employing inelegant or inappropriate language when I state that the defendant is not complaining that the trial court denied him any right; but rather that, figuratively speaking, the trial court did not cram such right down his throat. It is perhaps superfluous to observe that a trial judge, in the trial of an indictment charging a capital offense, has many things to engage his attention and faculties other than constantly keeping an eagle eye on the accused. We should not lose sight of the fact that the accused has the constitutional right to counsel whose primary function is and should be to see that his client is protected in the enjoyment of his rights.
I have not undertaken to assemble all the reported decisions sustaining the proposition that a brief, voluntary absence of the accused does not constitute reversible error when no prejudice to him appears to have resulted from such absence, but among the host of cases of that nature are the following: State v. McGinnis, 12 Idaho 336, 85 P. 1089; Doyle v. Commonwealth, 18 Ky. 518, 37 S. W. 153; State v. Maxwell, 151 *946Kan. 951, 102 P. 2d 109, 128 A.L.R. 1315; State v. Gonce, 87 Mo. 627; State v. Rubaka, 82 Conn. 59, 72 A. 566; Nelson v. State, 190 Ark. 1027, 82 S. W. 2d 519; State v. Henderson, 168 La. 487, 122 So. 591; Van Houten v. People, 22 Colo. 53, 43 P. 137; Barton v. State, 67 Ga. 653, 44 Am. Rep. 743, 100 A.L.R. 478; People v. Bragle, 88 N. Y. 585, 42 Am. Rep. 269; Dias v. U. S., 223 U.S. 442, 32 S. Ct. 250, 56 L. Ed. 500; McClendon v. State, 36 Okl. Crim. 11, 251 P. 515; Henry v. State, 94 Fla. 783, 114 So. 523; Sobieski v. State, 126 Tex. Crim. Rep. 405, 71 S. W. 2d 534, 100 A.L.R. 479; State v. Bramlett, 114 S. C. 389, 103 S. E. 755; Vicks v. State, 42 Ga. App. 451, 156 S. E. 729; State v. Cherry, 154 N.C. 624, 70 S. E. 294.
Tbe majority opinion expresses a relnctance to yield to tbat wbicb is conceived to be a necessity of applying strictly tbe statutory provisions in tbis instance, and I believe tbe opinion, impliedly at least, suggests tbe possibility of a revision of tbe statute to lessen tbe stringency of its language. To tbe extent tbat I construe tbe majority opinion correctly in tbis respect, I heartily concur. I earnestly trust tbat tbe legislature will revise tbe statute, and yet I must confess tbat it causes in me a sensation wbicb is by no means one of pride to appeal to the legislative branch of government to relieve tbe judicial branch of an absurdity wbicb tbe Court itself has created and should rectify.